Irene Baldridge and Kathy
                                                                      HillAppellee/s




                         Fourth Court of Appeals
                               San Antonio, Texas
                                      May 13, 2015

                                   No. 04-14-00740-CV

                                      Art REYNA,
                                       Appellant

                                            v.

                           Irene BALDRIDGE and Kathy Hill,
                                     Appellees

                From the 285th Judicial District Court, Bexar County, Texas
                             Trial Court No. 2014-CI-03985
                     Honorable Cathleen M. Stryker, Judge Presiding


                                     ORDER
       Appellant’s motion for extension of time to file his reply brief is GRANTED.
Appellant’s reply brief is filed as of April 21, 2015.




                                                 _________________________________
                                                 Patricia O. Alvarez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 13th day of May, 2015.



                                                 ___________________________________
                                                 Keith E. Hottle
                                                 Clerk of Court